Exhibit 10.1

EXECUTION COPY

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) made effective as of
the 14th day of October 2009, by and between Polo Ralph Lauren Corporation, a
Delaware corporation (the “Corporation”), and Roger N. Farah (the “Executive”).

WHEREAS, the Executive is serving as President and Chief Operating Officer of
the Corporation pursuant to an Amended and Restated Employment Agreement made as
of July 23, 2002, as amended (the “2002 Employment Agreement”); and

WHEREAS, the Corporation and the Executive wish to amend and restate such 2002
Employment Agreement effective as of the date hereof;

NOW, THEREFORE, intending to be bound the parties hereby agree as follows with
effect from the date first above written.

1. Employment/Prior Agreement. The Corporation hereby agrees to employ the
Executive, and the Executive hereby agrees to serve the Corporation, on the
terms and conditions set forth herein. From and after the date hereof, the terms
of this Agreement shall, except as provided herein, supersede in all respects
the terms of any prior arrangement or agreement, if any, dealing with the
matters herein, including the 2002 Employment Agreement.

2. Term. The employment of the Executive by the Corporation as provided in
Section 1 pursuant to this Agreement will be effective on the date hereof. The
term of the Executive’s employment under this Agreement shall continue until the
close of business on March 30, 2013, subject to earlier termination in
accordance with the terms of this Agreement (the “Term”). The Term shall be
automatically extended so as to end on the last day of each subsequent fiscal
year thereafter unless either party notifies the other in writing of its
intention not to extend the Term at least 180 days prior to the commencement of
the next scheduled extension (a “NonExtension Notice”).

3. Position and Duties. The Executive shall serve as President and Chief
Operating Officer. The Executive shall report to Ralph Lauren (as Chairman of
the Board of Directors of the Corporation (the “Board”) and Chief Executive
Officer) and the Board, and shall have responsibilities and duties for the
oversight of the Corporation’s operations and such other responsibilities and
duties, that are (a) not inconsistent with the usual duties of a president and
chief operating officer of an enterprise such as the Corporation, as may be
assigned to Executive from time to time, and (b) no less comprehensive than have
been the duties and responsibilities of the Executive during the period of his
employment with the Corporation prior to the date hereof. The Executive shall
devote all of Executive’s working time and efforts to the business and affairs



--------------------------------------------------------------------------------

of the Corporation; provided, however, that the Executive may serve on such
boards of directors as he may be asked to serve on from time to time, with the
Corporation’s approval. It is further understood and agreed that nothing herein
shall prevent the Executive from managing his personal investments so long as
such activities do not interfere in more than an insignificant manner with the
Executive’s performance of his duties hereunder and do not conflict with the
provisions of Section 8.

4. Compensation and Related Matters.

(a) Salary and Incentive Bonus.

(i) Salary. During the Term, Executive’s annual salary shall be at the rate of
$900,000. Such salary shall be paid in substantially equal installments on a
basis consistent with the Corporation’s payroll practices and shall be subject
to annual increases, if any, as may be determined in the sole discretion of the
Corporation. Executive’s salary as in effect from time to time is hereinafter
referred to as the “Salary”.

(ii) Incentive Bonus. Executive shall participate in the Corporation’s Executive
Officer Annual Incentive Plan (the “EOAIP”), and any substitute therefor, and be
eligible to earn an annual cash bonus for each fiscal year during the Term of
this Agreement (the “Annual Incentive Bonus”). With respect to each fiscal year
during the Term commencing with the Corporation’s 2010 fiscal year (i.e.,
commencing March 29, 2009), Executive’s Annual Incentive Bonus opportunity shall
range, subject to achieving pre-established performance goals, from $3 million
upon obtaining threshold performance targets established by the Compensation
Committee (the “Compensation Committee”) of the Board (i.e., the EOAIP bonus
schedule threshold) to a maximum of $9 million upon obtaining maximum
performance targets established by the Compensation Committee (i.e., the EOAIP
bonus schedule maximum) based upon the extent to which performance goals
established by the Compensation Committee are achieved. At target performance
(i.e., the EOAIP bonus schedule target), Executive’s Annual Incentive Bonus
shall be $6 million (the “Target Annual Incentive Bonus”). The Annual Incentive
Bonus, if any, payable to the Executive in respect of each fiscal year will be
paid at the same time that annual bonuses are paid to other executives under the
EOAIP. Notwithstanding any provision of this Agreement to the contrary, the
Executive’s entitlement to payment of an Annual Incentive Bonus during any
period when the compensation payable to the Executive pursuant to this Agreement
is subject to the deduction limitations of section 162(m) of the Internal
Revenue Code of 1986, as amended (the “Code”), shall be subject to shareholder
approval of a plan or arrangement evidencing such Annual Incentive Bonus
opportunity that complies with the requirements of section 162(m) of the Code.

 

2



--------------------------------------------------------------------------------

(iii) Deferred Compensation. Executive shall receive an aggregate of $250,000
per year for the fiscal years ending in 2010 through 2013 (the “Deferred
Compensation”) in the form of deferred bonus compensation, which shall be
credited to a deferred compensation account on the books of the Corporation in
equal monthly installments in a manner substantially consistent with the
Corporation’s deferred compensation agreements with other senior executives.
Executive shall at all times be fully vested in the Deferred Compensation
credited to such account. Notwithstanding any provision of the Deferred
Compensation Agreement, dated September 19, 2002, between the Corporation and
Executive to the contrary, Executive’s Deferred Compensation shall be
distributed as follows: (i) the balance credited to the deferred compensation
account as of December 31, 2008, less the vested balance credited to such
account as of December 31, 2004, will be paid to Executive on or prior to
October 31, 2009; (ii) Deferred Compensation and any earnings credited in
calendar 2009 will be paid to Executive (subject to Section 6(h) of this
Agreement) on (A) the 45th day following the termination of Executive’s
employment if Executive’s employment terminates before October 31, 2010 and
(B) the earlier of January 1, 2017 or the 45th day following the termination of
Executive’s employment if Executive’s employment terminates on or after
October 31, 2010; and (iii) Deferred Compensation and any earnings credited
after calendar 2009 will be paid to Executive on the 45th day following the
termination of Executive’s employment (subject to Section 6(h) of this
Agreement). The vested balance credited to the deferred compensation account as
of December 31, 2004 will be paid to Executive as soon as practicable following
the termination of Executive’s employment.

(b) Expenses. During the term of the Executive’s employment hereunder, the
Executive shall be entitled to receive prompt reimbursement for all reasonable
and customary expenses incurred by the Executive in performing services
hereunder, including all expenses of travel and living expenses while away from
home on business or at the request of and in the service of the Corporation;
provided that such expenses are incurred and accounted for in accordance with
the policies and procedures established by the Corporation.

(c) Other Benefits. During the term of the Executive’s employment hereunder, the
Executive shall be entitled to participate in or receive benefits under any
medical, pension, profit sharing or other employee benefit plan or arrangement
generally made available by the Corporation now or in the future to its
executives and key management employees (or to their family members), subject to
and on a basis consistent with the terms, conditions and overall administration
of such plans and arrangements. Moreover, during such term, the Executive shall
be entitled to a monthly car allowance of $1,500. Nothing paid to the Executive
under any plan or arrangement presently in effect or made available in the
future shall be deemed to be in lieu of the Salary, Annual Incentive Bonuses or
Deferred Compensation, payable to the Executive pursuant to paragraph (a) of
this Section.

 

3



--------------------------------------------------------------------------------

(d) Vacations. The Executive shall be entitled to reasonable vacations
consistent with the Corporation’s past practice.

(e) Long Term Incentive Awards. With respect to each of the
three-consecutive-fiscal-year periods beginning, respectively, in fiscal year
2010 (the “First Performance Period”), fiscal year 2011 (the “Second Performance
Period”) and fiscal year 2012 (the “Third Performance Period”) (each such period
shall hereinafter be referred to as a “Performance Period”), it is expected that
the Executive shall receive a long-term incentive award (each such award shall
hereinafter be referred to as a “LTI Award”) with a value of $7 million,
although the determination of the value of the actual LTI Award made to the
Executive shall be in the sole discretion, exercised in good faith, of the
Compensation Committee. Fifty percent (50%) of the value of any such LTI Award
shall consist of restricted performance share units (“RPSUs”), valued as of the
date of grant. Fifty percent (50%) of the value of any such LTI Award shall
consist of options to purchase shares of Class A Common Stock of the Corporation
(“LTI Options”), which options shall be valued, as of the date of grant, using
the Black-Scholes option-pricing model. The LTI Award for the First Performance
Period shall be granted within ten days of the date that this Agreement is
executed by the Corporation and the Executive. The LTI Awards for the Second and
Third Performance Periods shall be granted at the same time as long-term
incentive awards are granted to the Corporation’s other senior executives for
such Performance Periods, but in no event shall the LTI Awards for the Second
and Third Performance Periods be granted later than August 31, 2010 and
August 31, 2011, respectively. Subject to the terms of this Agreement, with
respect to the RPSUs granted for the First and Second Performance Periods, the
Executive shall become 100 percent vested in such RPSUs as of the last day of
the respective Performance Period if he remains continuously employed with the
Corporation through the end of the applicable Performance Period and the
performance goals determined by the Compensation Committee are achieved; with
respect to the RPSUs granted for the Third Performance Period, the Executive
shall become fully vested in such RPSUs as of March 30, 2013 if he remains
continuously employed with the Corporation through such date, with payment with
respect to such RPSUs to be made within ten (10) days after the end of the
Corporation’s 2014 fiscal year. Subject to the terms of this Agreement,
one-third of the grant of LTI Options with respect to the First Performance
Period shall vest and become exercisable on each of the first three
anniversaries of the date of grant, provided the Executive remains continuously
employed with the Corporation to the applicable vesting date. With respect to
the grant of LTI Options for the Second Performance Period, subject to the terms
of this Agreement, (A) one-third of such grant of LTI Options shall vest and
become exercisable on each of the first two anniversaries of the date of grant,
provided the Executive remains continuously employed with the Corporation
through such date; and (B) the remaining one-third of such grant of LTI Options
shall vest and become exercisable on March 30, 2013, provided the Executive
remains continuously employed with the Corporation through such date. With
respect to the grant of LTI Options for the Third Performance Period, subject to
the terms of this Agreement, (1) one-third of such grant of LTI Options shall
vest and become exercisable on the first anniversary of the date of grant,
provided the Executive remains continuously employed with the Corporation
through such date; (2) an additional one-third of such grant of LTI Options
shall vest and become

 

4



--------------------------------------------------------------------------------

exercisable on March 30, 2013, provided the Executive remains continuously
employed with the Corporation through such date; and (3) the remaining one-third
of such grant of LTI Options (the “Third Tranche”) shall vest on March 30, 2013
(provided the Executive remains continuously employed with the Corporation
through such date), but shall not become exercisable until the last day of the
Corporation’s 2014 fiscal year. Except as otherwise provided in this Agreement,
LTI Options shall remain exercisable until the seventh anniversary of the date
of grant. Subject to the terms of this Agreement, both components of the LTI
Award (RPSUs and LTI Options) shall be granted pursuant to and shall be subject
to the terms of the Polo Ralph Lauren Corporation 1997 Long-Term Stock Incentive
Plan, as amended and restated as of August 12, 2004 and amended as of June 30,
2006 and May 21, 2009, or any successor thereto (the “Incentive Plan”). The LTI
Award for the First Performance Period shall also be subject to the terms of the
Fiscal 2010 - Overview of Stock Options and the Fiscal 2010 - Overview of Cliff
Restricted Performance Share Unit Awards to the extent such Fiscal-2010
Overviews are not inconsistent with the Incentive Plan and the provisions of
this Agreement. The LTI Awards for the Second and Third Performance Periods
shall be subject to terms and conditions no less favorable than the terms and
conditions governing long-term incentive awards which are granted to other
executives and key management employees of the Corporation, provided such terms
are not inconsistent with the Incentive Plan and the provisions of this
Agreement. It is understood that the Compensation Committee reserves the right,
in its good faith discretion, to change (i) the Performance Period with respect
to LTI Awards and/or (ii) the valuation methodology applicable to LTI Options,
provided in any case that the Executive’s LTI Awards are treated in the same
manner as similar awards granted to the Corporation’s other senior executives.
Except as specifically set forth in this Section 4(e), the Executive shall not
be granted any other long-term incentive awards from the Corporation during the
Term.

(f) Air Travel. For purposes of security and efficiency, the Executive and his
family members, to and only to the extent such family members are traveling with
the Executive, shall use the Corporation’s aircraft or other private aircraft
for any travel. To the extent the Executive and his family are unable to use the
Corporation’s aircraft or other private aircraft for any travel, the Executive
and his family may use commercial aircraft. For any expense incurred as a result
of the Executive’s use of private aircraft (other than the Corporation’s
aircraft) or commercial aircraft, the Executive shall be reimbursed by the
Corporation (with no tax gross up). For any such expense, the Executive shall be
entitled to reimbursement at the lesser of market rates or Executive’s
out-of-pocket cost.

5. Termination.

(a) Termination by Corporation. The Executive’s employment hereunder may be
terminated at any time with or without Cause.

(b) Termination by the Executive. The Executive may terminate his employment
hereunder with or without Good Reason. For purposes of this Agreement, “Good
Reason” shall mean (A) a material diminution in or adverse alteration to the
Executive’s title or duties as set forth in Section 3 herein, (B) a reduction in
the Executive’s Salary or Annual Incentive Bonus opportunity or Deferred
Compensation from those

 

5



--------------------------------------------------------------------------------

provided herein or the Corporation’s electing to eliminate the EOAIP without
substituting therefor a plan which provides for a reasonably comparable Annual
Incentive Bonus opportunity or the Executive’s ceasing to be entitled to the
payment of an Annual Incentive Bonus as a result of the failure of the
Corporation’s shareholders to approve a plan or arrangement evidencing such
Annual Incentive Bonus in a manner that complies with the requirements of
section 162(m) of the Code, (C) the relocation of the Executive’s principal
office outside of the area which comprises a fifty (50) mile radius from New
York City, (D) a failure of the Corporation to comply with any material
provision of this Agreement, or (E) the Corporation requires Executive to report
to other than Ralph Lauren and the Board; provided that the events described in
clauses (A), (B), (C), (D) and (E) above shall not constitute Good Reason
(1) until the Executive provides notice to the Corporation of the existence of
such diminution, change, reduction, relocation, failure or requirement within
ninety (90) days of its occurrence and (2) unless such diminution, change,
reduction, failure or requirement (as applicable) has not been cured within
thirty (30) days after written notice of such noncompliance has been given by
the Executive to the Corporation.

(c) Any termination of the Executive’s employment by the Corporation or by the
Executive (other than termination pursuant to Section 6(d)(i) hereof) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 10 hereof. A “Notice of Termination” shall mean a notice
which shall indicate the specific termination provision in this Agreement relied
upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated.

6. Compensation Upon Termination. The provisions of this Section 6 shall
exclusively govern the Executive’s rights upon termination of employment with
the Corporation and its affiliates. Upon termination of the Executive’s
employment for any reason, the Executive agrees to resign, as of the date of
such termination of employment, from the Board and any committees of the
Corporation or its affiliates on which he serves.

(a) If the Corporation shall terminate the Executive’s employment for any reason
other than an Enumerated Reason as set forth in Section 6(d) hereof or if the
Executive resigns for Good Reason pursuant to Section 5(b) hereof, subject to
the provisions of Section 8 hereof, the Executive shall be entitled to the
following:

(i) an amount equal to (1) the product of (x) the greater of two (2) or the
number of full and partial years from the date of termination through March 30,
2013 (up to a maximum of three (3)), and (y) the sum of (I) the Executive’s
Salary at the rate in effect on such date (unless employment is terminated by
the Executive for Good Reason pursuant to Section 5(b) hereof as a result of a
Salary reduction, in which case, at the rate in effect prior to such reduction),
plus (II) the amount of the Target Annual Incentive Bonus described herein; plus
(2) a pro rata portion of any Annual Incentive Bonus that the Executive would
have been entitled to receive pursuant to Section 4(a)(ii) hereof for the fiscal
year in which the Executive’s employment is terminated based on the actual
performance of the Corporation for such fiscal year, such pro rata portion to be
based upon a

 

6



--------------------------------------------------------------------------------

fraction, the numerator of which is the number of days from the first day of the
fiscal year in which such termination occurs until the date of termination and
the denominator of which is 365 (a “Pro Rata Annual Incentive Bonus”).

Subject to Section 6(h) below, any amounts paid pursuant to subsection (i)(1)
above shall be paid in equal monthly installments commencing on the first day of
the month immediately following the date of termination over a period of
twenty-four (24) months thereafter or such greater number of months (not in
excess of thirty-six (36)) through March 2013 (such period hereinafter referred
to as the “Severance Period”), each of which shall be a separate payment;
provided that any amount otherwise payable prior to the Executive’s execution of
a release pursuant to Section 6(f) shall be paid no later than ten (10) days
following the execution of a release in accordance with Section 6(f). Subject to
Section 6(h) below, the Pro Rata Annual Incentive Bonus described in subsection
(i)(2) above shall be paid in a lump sum when such Annual Incentive Bonus would
have otherwise been payable to the Executive pursuant to Section 4(a)(ii) had
the Executive’s employment not terminated.

(ii) The Executive shall immediately be 100% vested in all then outstanding LTI
Awards, each LTI Option shall become fully exercisable, and (A) any then
outstanding RPSUs granted with respect to the First and Second Performance
Periods shall remain outstanding through the end of the applicable Performance
Period (with the Executive entitled to a payment in respect of each such RPSU in
accordance with the terms and conditions otherwise applicable to such award,
including the achievement of specified performance goals), (B) any then
outstanding RPSUs granted with respect to the Third Performance Period shall
remain outstanding through the end of the Corporation’s 2014 fiscal year, with
payment with respect to such RPSU to be made within ten (10) days following the
end of such fiscal year, and (C) any then outstanding LTI Options shall be
exercisable by him until the earlier to occur of (I) the first anniversary of
the date of such termination of employment and (II) the expiration of the
original LTI Option term.

(iii) Continued participation in the Corporation’s health benefit plans during
the Severance Period; provided that if the Executive is provided with coverage
by a successor employer, any such coverage by the Corporation shall cease;

(iv) Continued payment of Executive’s automobile allowance until expiration of
the Severance Period or until Executive secures new employment, whichever first
occurs; provided, however, that any such automotive allowance shall not be paid
to the Executive during the first six months of the Severance Period and any
amounts otherwise payable to the Executive as an automobile allowance pursuant
to Section 4(c) during such

 

7



--------------------------------------------------------------------------------

six-month period shall be paid to him in a lump sum on the day following the
six-month anniversary of the date of termination of Executive’s employment;

(v) If a Change of Control that is also a change in the ownership, effective
control or a change in the ownership of a substantial portion of the assets (in
each case, within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended, and the regulations issued thereunder (“Section 409A”)) of the
Corporation shall have occurred within two (2) years prior to the date of
termination, subject to Section 6(g) and 6(h) below, the Executive shall (A) in
lieu of the timing of payments otherwise provided for in subsection (i)(1)
above, be entitled to receive the equivalent of the Salary and Target Annual
Incentive Bonus payments pursuant to subsection (i)(1) above in two equal lump
sum installments, the first payable within forty-five (45) days of the date of
termination and the second on the first anniversary of the date of termination,
each of which shall be a separate payment; and (B) in lieu of the Pro Rata
Annual Incentive Bonus otherwise provided for in subsection (i)(2) above, the
Executive shall be entitled to receive a pro rata Annual Incentive Bonus for the
year of termination (equal to the Target Annual Incentive Bonus times the
percentage of the fiscal year in which such termination occurs that shall have
elapsed through the date of termination) (a “Pro Rata Target Annual Incentive
Bonus”), with such Pro Rata Target Annual Incentive Bonus payable in a lump sum
in cash within forty-five (45) days following the date of the Executive’s
termination of employment. As used herein, the term “Change of Control” shall
mean Ralph Lauren or members of his family (or trusts or entities created for
their benefit) no longer control 50% or more of the voting power of the then
outstanding securities of the Corporation entitled to vote for the election of
the Corporation’s directors; and

(vi) Except as provided in this Section 6(a), the Corporation will have no
further obligations to the Executive under this Agreement following the
Executive’s termination of employment under the circumstances described in this
Section 6(a). The Corporation anticipates that health benefits made available
pursuant to clause (iii) above will be provided in accordance with applicable
COBRA provisions. The Corporation shall waive or pay for any COBRA premiums
otherwise payable by the Executive. In the event the COBRA coverage expires, the
Corporation shall reimburse the Executive for any premium costs paid by the
Executive for health care coverage for any portion of the Severance Period
during which the Executive would otherwise be entitled to continued health
benefits. Any reimbursement for such health care coverage premiums shall be made
no later than the end of the calendar year following the calendar year in which
such costs were incurred by the Executive. The Executive shall not be entitled
to reimbursement under this Section 6(a) during any portion of the six month
period following his termination of employment to the extent such reimbursement
is prohibited by Section

 

8



--------------------------------------------------------------------------------

409A, in which case any amounts he would be entitled to be reimbursed shall be
paid to him in a lump sum on the day following the six-month anniversary of the
date of termination of the Executive’s employment.

(b) If the Executive’s employment is terminated by his death or by the
Corporation due to the Executive’s Disability (as defined below), the
Corporation shall pay any amounts due to the Executive through the date of his
death or the date of his termination due to Disability, including a Pro Rata
Target Annual Incentive Bonus (as such term is defined in Section 6(a)(v)), in a
lump sum within forty-five (45) days following such termination of employment,
and the treatment of any then outstanding LTI Awards shall be as set forth in
Section 6(a)(ii) hereof; provided that any then outstanding LTI Options shall be
exercisable by the Executive (or, in the case of death, his estate) until the
earlier to occur of (I) the third anniversary of the date of such termination of
employment and (II) the expiration of the original LTI Option term. Except as
provided in this Section 6(b), the Corporation will have no further obligations
to the Executive under this Agreement following the Executive’s termination of
employment under the circumstances described in this Section 6(b).

(c) If the Executive’s employment shall be terminated by the Corporation
pursuant to Section 6(d)(iii) for Cause or by the Executive other than for Good
Reason (excluding termination at the end of the Term as a result of the
Executive’s delivery of a NonExtension Notice as contemplated by Section 2, with
respect to which Section 6(e) shall apply, but including a termination of
employment by the Executive that qualifies as an early retirement), (1) the
Corporation shall pay the Executive his full Salary through the date of
termination at the rate in effect prior to such termination, in a lump sum
within forty-five (45) days following such termination of employment, (2) any
then outstanding unvested LTI Awards shall be forfeited and cancelled, (3) in
the event such termination of employment is the result of the Executive’s early
retirement, any then outstanding vested LTI Options shall be exercisable by the
Executive until the earlier of (I) the first anniversary of the date of such
termination of employment and (II) the expiration of the original LTI Option
term, and in the event of a termination of employment by the Corporation for
Cause, such vested LTI Options shall be forfeited and cancelled, and (4) except
as provided in this Section 6(c), the Corporation will have no further
obligation to the Executive under this Agreement following the Executive’s
termination of employment under the circumstances described in this
Section 6(c).

(d) The term “Enumerated Reason” with respect to termination by the Corporation
of the Executive’s employment shall mean any one of the following reasons:

(i) Death. The Executive’s employment hereunder shall terminate upon his death.

(ii) Disability. If, as a result of the Executive’s incapacity due to physical
or mental illness, the Executive shall have been absent from his duties
hereunder on a full-time basis for the entire period of six consecutive months,
and within thirty (30) days after written Notice of Termination is given (which
Notice of Termination may be given before or after the end of

 

9



--------------------------------------------------------------------------------

such six month period; provided that the termination would not be effective
until the end of such six month period) shall not have returned to the
performance of his duties hereunder on a full-time basis (a “Disability”), the
Corporation may terminate the Executive’s employment hereunder.

(iii) Cause. The Corporation shall have “Cause” to terminate the Executive’s
employment hereunder upon (1) the willful and continued failure by the Executive
to substantially perform his duties hereunder after demand for substantial
performance is delivered to him by the Corporation that specifically identifies
the manner in which the Corporation believes the Executive has not substantially
performed his duties, (2) Executive’s conviction of, or plea of nolo contendere
to, a crime (whether or not involving the Corporation) constituting any felony
or (3) the willful engaging by the Executive in gross misconduct relating to the
Executive’s employment that is materially injurious to the Corporation,
monetarily or otherwise (including, but not limited to, conduct that constitutes
competitive activity, in violation of Section 8) or which subjects, or if
generally known would subject, the Corporation to public ridicule. For purposes
of this paragraph, no act, or failure to act, on the Executive’s part shall be
considered “willful” unless done, or omitted to be done, by him not in good
faith and without reasonable belief that his action or omission was in the best
interest of the Corporation. Notwithstanding the foregoing, the Executive’s
employment may be terminated for Cause only by act of the Board and, in any
event, the Executive’s employment shall not be deemed to have been terminated
for Cause without (x) reasonable written notice to the Executive setting forth
the reasons for the Corporation’s intention to terminate for Cause, (y) the
opportunity to cure (if curable) within 30 days of such written notice of the
event(s) giving rise to such notice and (z) an opportunity for the Executive,
together with his counsel, to be heard by the Board.

(iv) Nonrenewal. The Executive’s employment hereunder shall terminate at the end
of the Term if either party elects not to extend the Term of this Agreement by
delivery of a NonExtension Notice as contemplated by Section 2.

(e) Termination by Reason of NonExtension Notice. If the Executive’s employment
terminates at the end of the Term as a result of delivery by either party of a
NonExtension Notice as contemplated by Section 2, then subject to Section 8
hereof, (i) the treatment of any then outstanding LTI Awards shall be as set
forth in Section 6(a)(ii) hereof, except that, if such termination occurs on
March 30, 2013 as a result of the Executive’s delivery of a NonExtension Notice,
the Third Tranche shall not become exercisable until the end of the
Corporation’s 2014 fiscal year and, once exercisable, shall thereafter remain
exercisable for one year; (ii) the Executive shall be entitled to any Annual
Incentive Bonus payable with respect to the Corporation’s fiscal year in which
the Term ends, such Annual Incentive Bonus to be payable when such Annual
Incentive Bonus would have otherwise been paid pursuant to Section 4(a)(ii) had
the Executive’s

 

10



--------------------------------------------------------------------------------

employment not terminated; and (iii) except as set forth in this sentence,
Executive’s rights shall otherwise be as set forth in Section 6(c) hereof. If
the Executive’s employment terminates at the end of the Term as a result of the
Corporation’s delivery of a NonExtension Notice as contemplated by Section 2,
the Executive shall also be entitled to receive an amount, payable in equal
monthly installments over a one-year period, equal to the sum of (x) his Salary,
plus (y) the Target Annual Incentive Bonus, provided that any such monthly
installments attributable to months prior to the Executive’s execution of a
release pursuant to Section 6(f) shall be paid no later than ten (10) days
following the execution of a release in accordance with Section 6(f).

(f) As a condition precedent to receipt of the payments provided for by
Section 6(a) and 6(e), Executive shall be required to execute a general release
(in a form customarily utilized by the Corporation) in favor of the Corporation,
excluding only the payments remaining to be made pursuant to such Section; but
in no later than thirty (30) days following the date of termination of the
Executive’s employment.

(g) Notwithstanding the foregoing, (A) in the event the Corporation (or its
successor) and the Executive both determine, based upon the advice of the
independent public accountants for the Corporation, that part or all of the
consideration, compensation or benefits to be paid to the Executive under this
Agreement constitute “parachute payments” under Section 280G(b) (2) of the
Internal Revenue Code of 1986, as amended, then, if the aggregate present value
of such parachute payments, singularly or together with the aggregate present
value of any consideration, compensation or benefits to be paid to the Executive
under any other plan, arrangement or agreement which constitute “parachute
payments” (collectively, the “Parachute Amount”) exceeds 2.99 times the
Executive’s “base amount”, as defined in Section 280G(b) (3) of the Code (the
“Executive Base Amount”), the amounts constituting “parachute payments” which
would otherwise be payable to or for the benefit of the Executive shall be
reduced to the extent necessary so that the Parachute Amount is equal to 2.99
times the Executive Base Amount (the “Reduced Amount”); provided that such
amounts shall not be so reduced if the Executive determines, based upon the
advice of an independent nationally recognized public accounting firm (which
may, but need not be the independent public accountants of the Corporation),
that without such reduction the Executive would be entitled to receive and
retain, on a net after tax basis (including, without limitation, any excise
taxes payable under Section 4999 of the Code), an amount which is greater than
the amount, on a net after tax basis, that the Executive would be entitled to
retain upon his receipt of the Reduced Amount.

(B) If the determination made pursuant to clause (A) above results in a
reduction of the payments that would otherwise be paid to the Executive except
for the application of this Section 6(g), then the entitlement by the Executive
to any payments of cash under Section 6(a)(i) shall be eliminated or reduced to
the extent necessary so that the Parachute Amount is equal to 2.99 times the
Executive Base Amount. Within ten days following such determination hereunder,
the Corporation shall pay or distribute to or for the benefit of the Executive
such amounts as are then due to the Executive under this Agreement and shall
promptly pay or distribute to or for the benefit of the Executive such amounts
as become due to the Executive under, and in accordance with the terms of, this
Agreement.

 

11



--------------------------------------------------------------------------------

(C) As a result of the uncertainty in the application of Section 280G of the
Code at the time of a determination hereunder, it is possible that payments will
be made by the Corporation which should not have been made under clause (A) of
this Section 6(g) (“Overpayment”) or that additional payments which are not made
by the Corporation pursuant to clause (A) of this Section 6(g) should have been
made (“Underpayment”). In the event that there is a final determination by the
Internal Revenue Service, a final determination by a court of competent
jurisdiction or a change in the provisions of the Code or regulations pursuant
to which an Overpayment arises, any such Overpayment shall be treated for all
purposes as a loan to the Executive which the Executive shall repay to the
Corporation together with interest at the applicable Federal rate provided for
in Section 7872(f)(2) of the Code. In the event that there is a final
determination by the Internal Revenue Service, a final determination by a court
of competent jurisdiction or a change in the provisions of the Code or
regulations pursuant to which an Underpayment arises under this Agreement, any
such Underpayment shall be promptly paid by the Corporation to or for the
benefit of the Executive, together with interest at the applicable Federal rate
provided for in Section 7872(f)(2) of the Code; but in no event later than the
Executive’s taxable year following the year in which such final determination or
change is made.

(h) Notwithstanding any provision of this Agreement to the contrary, the
following rules shall apply:

(i) The distribution of any amounts that constitute “deferred compensation”
payable to the Executive due to his “separation from service” within the meaning
of Section 409A, shall not be made before six months after such separation from
service or the Executive’s death, if earlier (the “Six Month Limitation”), if
the Executive is a Key Employee (as defined below). At the end of such six-month
period, payments that would have been made but for the Six Month Limitation
shall be paid in a lump sum. For purposes hereof, Key Employee shall mean an
employee treated as a “specified employee” under Code Section 409A(a)(2)(B)(i),
i.e., a key employee of the Corporation (as defined in Code Section 416(i),
without regard to paragraph (5) thereof). The Corporation shall determine which
employees shall be deemed Key Employees using December 31st as an identification
date.

(ii) All reimbursements and in-kind benefits provided under this Agreement shall
be made or provided in accordance with the requirements of Section 409A to the
extent that such reimbursements or in-kind benefits are subject to Section 409A.

 

12



--------------------------------------------------------------------------------

(iii) All reimbursements for expenses paid pursuant herewith that constitute
taxable income to the Executive shall in no event be paid later than the end of
the calendar year next following the calendar year in which the Executive incurs
such expense or pays such related tax.

(iv) With regard to any provision in this Agreement that provides for
reimbursement of costs and expenses or in-kind benefits, unless permitted by
Code Section 409A, (A) the right to reimbursement or in-kind benefits shall not
be subject to liquidation or exchange for another benefit and (B) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, respectively, in any other taxable year;
provided that the foregoing clause shall not be violated with regard to expenses
reimbursed under any arrangement covered by Section 105(b) of the Code solely
because such expenses are subject to a limit related to the period the
arrangement is in effect, and (C) such payments shall be made on or before the
last day of the Executive’s taxable year following the taxable year in which the
expense occurred.

7. Mitigation. The Executive shall have no duty to mitigate the payments
provided for in Section 6 by seeking other employment or otherwise and such
payment shall not be subject to reduction for any compensation received by the
Executive from employment in any capacity following the termination of the
Executive’s employment with the Corporation.

8. Noncompetition.

(a) The Executive agrees that for the duration of his employment and for a
period two (2) years from the date of termination thereof and during any
Severance Period, he will not, on his own behalf or on behalf of any other
person or entity, hire, solicit, or encourage to leave the employ of the
Corporation or its subsidiaries, affiliates or licensees any person who is an
employee of any of such companies.

(b) The Executive agrees that for the duration of his employment and for a
period of two (2) years from the date of termination thereof and during any
Severance Period, the Executive will take no action which is intended, or would
reasonably be expected, to harm (e.g., making public derogatory statements or
misusing confidential Corporation information, it being acknowledged that the
Executive’s employment with a competitor in and of itself shall not be deemed to
be harmful to the Corporation for purposes of this Section 8(b)) the Corporation
or any of its subsidiaries, affiliates or licensees or their reputation.

(c) The Executive agrees that during the duration of his employment and for
twelve (12) months from the date of any termination of employment, the Executive
shall not, directly or indirectly, (A) engage in any “Competitive Business” (as
defined below) for his own account, (B) enter into the employ of, or render any
services to, any person engaged in a Competitive Business, or (C) become
interested in any entity engaged in a Competitive Business, directly or
indirectly as an individual, partner, shareholder, officer,

 

13



--------------------------------------------------------------------------------

director, principal, agent, employee, trustee, consultant, or in any other
relationship or capacity; provided that the Executive may own, solely as an
investment, securities of any entity which are traded on a national securities
exchange if the Executive is not a controlling person of, or a member of a group
that controls such entity and does not, directly or indirectly, own 2% or more
of any class of securities of such entity.

For purposes of this Agreement the term “Competitive Business” shall mean a
business which directly competes in any material respects with the Corporation
or its subsidiaries, affiliates or licensees. The term Competitive Business is
not intended to include the business of a competitor whose business does not
directly involve or compete with the licensed businesses of the Corporation or
its subsidiaries and affiliates. For purposes of this Agreement, the Board shall
determine in its sole discretion, exercised in good faith, whether a particular
business in which the Executive proposes to engage constitutes a Competitive
Business.

(d) The Executive will not at any time (whether during or after his employment
with the Corporation) disclose or use for his own benefit or purposes or the
benefit or purposes of any other person, entity or enterprise, other than the
Corporation or any of its subsidiaries or affiliates, any trade secrets,
information, data, or other confidential information relating to customers,
development programs, costs, marketing, trading, investment, sales activities,
promotion, credit and financial data, manufacturing processes, financing
methods, plans or the business and affairs of the Corporation generally, or any
subsidiary, affiliate or licensee of the Corporation; provided that the
foregoing shall not apply to information which is not unique to the Corporation
or which is generally known to the industry or the public other than as a result
of the Executive’s breach of this covenant. The Executive agrees that upon
termination of his employment with the Corporation for any reason, he will
return to the Corporation immediately all memoranda, books, papers, plans,
information, letters and other data, and all copies thereof or therefrom, in any
way relating to the business of the Corporation or its subsidiaries or
affiliates or licensees.

(e) If the Executive breaches any of the provisions of this Section 8 (the
“Restrictive Covenants”), the Corporation shall have the following rights and
remedies, each of which rights and remedies shall be independent of the other
and severally enforceable, and all of which rights and remedies shall be in
addition to, and not in lieu of, any other rights and remedies available to the
Corporation under law or equity:

(i) The right and remedy to have the Restrictive Covenants specifically enforced
by any court having equity jurisdiction, it being acknowledged and agreed that
any such breach or threatened breach of such Restrictive Covenants will cause
irreparable injury to the Corporation and that money damages will not provide an
adequate remedy to the Corporation; and

(ii) The right to discontinue the payment of any amounts owing to the Executive
under the Agreement and the right to forfeit the Executive’s right to vest in
any payment or benefit not as yet vested; provided that the Corporation shall
have secured a reasoned opinion of counsel that the Executive’s activities
constitute a material breach of the

 

14



--------------------------------------------------------------------------------

Restrictive Covenants and which shall have been provided to the Executive, the
delivery of which shall not be deemed to be a waiver of any applicable
privilege. To the extent Executive, by notice hereunder, disputes the
discontinuance of any payments or the forfeiture of any payments or benefits
hereunder, such payments or benefits shall be segregated and deposited in an
interest bearing account at a major financial center bank in New York City
pending resolution of the dispute.

(f) If any court determines that any of the Restrictive Covenants, or any part
thereof, is invalid or unenforceable, the remainder of the Restrictive Covenants
shall not thereby be affected and shall be given full effect, without regard to
the invalid portion. In addition, if any court construes any of the Restrictive
Covenants, or any part thereof, to be unenforceable because of the duration of
such provision or the area covered thereby, such court shall have the power to
reduce the duration or area of such provision and, in its reduced form, such
provision shall then be enforceable and shall be enforced.

9. Successors; Binding Agreement.

(a) The Corporation will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Corporation to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Corporation would be required to perform it if no such succession had taken
place. As used in this Agreement, “Corporation” shall mean the Corporation as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which executes and delivers the agreement provided for in this
Section 9 or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law.

(b) This Agreement and all rights of the Executive hereunder shall inure to the
benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Executive should die while any amounts are payable
to him hereunder all such amounts unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to the Executive’s devisee,
legatee, or other designee or, if there be no such designee, to the Executive’s
estate.

10. Notice. For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered with receipt
acknowledged or five business days after having been mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed as follows:

If to the Executive:

Roger Farah

[Address Redacted]

 

15



--------------------------------------------------------------------------------

with a copy to:

John M. Callagy, Esq.

Kelley Drye & Warren LLP

101 Park Avenue

New York, New York 10178

If to the Corporation:

Polo Ralph Lauren Corporation

650 Madison Avenue

New York, New York 10022

Attention: Senior Vice President, Human Resources

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

11. Miscellaneous. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and such officer of the Corporation as may be
specifically designated by the Board. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of New York without regard to its conflicts of law principles.

12. Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

13. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

14. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement and its enforcement shall be settled exclusively by arbitration
in the City of New York before a single arbitrator who shall be a retired
federal judge having sat in the United States District Court for the Southern
District of New York in accordance with the then obtaining National Rules for
the Resolution of Employment Disputes or, if such rules are no longer in effect
the then obtaining employment rules of the American Arbitration Association. The
arbitrator shall be required to permit reasonable discovery, including document
production, deposition, contention interrogatories, damages interrogatories, and
requests to admit. Judgment may be entered on the arbitrator’s award in any New
York court; provided, however, that the Corporation shall be entitled to seek a
restraining order or injunction in arbitration or in any court of competent
jurisdiction to prevent any continuation of any violation of the provisions of
Section 8 of this Agreement and the Executive hereby consents that such
restraining order or injunction be granted

 

16



--------------------------------------------------------------------------------

without the necessity of the Corporation’s posting any bond; and provided,
further that, notwithstanding Section 8(e)(ii), the Executive shall be entitled
to seek specific performance in arbitration or in any court of competent
jurisdiction of his right to be paid during the pendency of any dispute or
controversy arising under or in connection with this Agreement. Fees and
expenses payable to the American Arbitration Association and the arbitrator
shall be shared equally by the Corporation and by the Executive, but the parties
shall otherwise bear their own costs in connection with the arbitration;
provided that the arbitrator must determine who is the prevailing party and
include as part of the award to the prevailing party the reasonable legal fees
and expenses incurred by such party.

15. Withholding. The Corporation may withhold from any amounts payable under
this Agreement such federal, state and local taxes as may be required to be
withheld pursuant to applicable law or regulation.

16. Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties (including, without limitation, the 2002
Employment Agreement), whether oral or written, by any officer, employee or
representative of any party hereto, and any prior agreement of the parties
hereto in respect of the subject matter contained herein is hereby terminated
and cancelled; provided however, that this Agreement shall have no effect on the
terms and conditions applicable to any equity awards made by the Corporation to
the Executive prior to the date of this Agreement, which terms and conditions
shall be governed by the provisions of the respective agreements relating to
such equity awards and any relevant provisions of the 2002 Employment Agreement.

17. Executive Representation. The Executive hereby represents to the Corporation
that the execution and delivery of this Agreement by the Executive and the
Corporation and the performance by the Executive of his duties hereunder shall
not constitute a breach of, or otherwise contravene, the terms of any employment
agreement or other agreement or policy to which Executive is a party or
otherwise bound.

18. Internal Revenue Code Section 409A. The parties hereto recognize that
certain provisions of this Agreement may be affected by Section 409A. This
Agreement is intended to comply with Section 409A and any ambiguities should be
interpreted in such a way as to comply with Section 409A.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be duly
executed and the Executive has hereunto set his hand, effective as of the first
day written above.

 

POLO RALPH LAUREN CORPORATION By:   /s/ Ralph Lauren   Name:   Ralph Lauren  
Title:   Chairman and CEO   Date:   October 14, 2009

By:   /s/ ROGER N. FARAH   Executive:   ROGER N. FARAH

  Date:   October 14, 2009

 

18